Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 07/01/2021. In virtue of this communication, claims 1, 2, 4, 8-11, 13, and 17-20 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant arguments were mainly based on the amended claim limitations. However, the amended claims are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 10, 11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. Pub. No.: US 2018/0249389 A1 in view of Shi et al. Pub. No.: US 2018/0176039 A1 and Gu et al. Pub. No.: US 2014/0011514 A1.

Claim 1
Zhu discloses a first network node (source access network device in fig. 7-9) to be located in a radio access network or a core network (see eNB1 in a wireless network in fig. 1-2 & 5), comprising:
at least one memory (eNB1 in fig. 5 and a source access network device in fig. 7-9 would include at least a typical memory); and 
at least one processor (eNB1 in fig. 5 and a source access network device in fig. 7-9 would include at least a typical processor) coupled to the at least one memory and configured to:
transmit a packet (see table 1 in par. 0053) of an encapsulation protocol (S1-U or GTUP-U in par. 0035; see encapsulating data for bearer into data packet in par. 0038) to a second network node located in the radio access network or the core network (S721 in fig. 7A, source access network device sends a bearer ID and C-RNTI of UE and its identifier), or receive the first protocol data unit of the encapsulation protocol from the second network node located in the radio access network or the core network (since this limitation is an alternative, addressing other claim limitation meets the claim requirement), wherein the packet contains a payload containing a user packet originated from or destined for a radio terminal (S721 in fig. 7A includes an identifier of the source access 
incorporate edge computing related control information into a second packet of the same encapsulation protocol (S723-S724 in fig. 7, based on TEID, incorporating UE ID and bearer ID to a MEC, see par. 0116); and
	transmit, to an edge computing server (MEC in fig. 7A) that is different from the second network node and located outside both the radio access network and the core network (S724 in fig. 7A and see par. 0118), the second packet contains the edge computing related control information (S724 in fig. 7A, the source access network device sends ID of UE and bearer ID to MEC, i.e., the edge computing related control information). 
	Although Zhu does not explicitly show: “a first protocol data unit of an encapsulation protocol, wherein the first protocol data unit contains a payload containing a user packet originated from or destined for a radio terminal; a header part of a second protocol data unit of the same encapsulation protocol; the second protocol data unit whose header part contains the edge computing related control information”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “a first protocol data unit of an encapsulation protocol, and second protocol data unit of the same encapsulation protocol”, the claim limitations will be addressed as “a packet of an encapsulation protocol, and a second packet of the same encapsulation protocol”, and “a first protocol data unit” and “a second protocol data unit” would be explained in terms of the packets. Initially, it’s to note that claim does not specifically define the name of the specific a protocol and what are involved in a protocol data unit PDU. In additionally, Zhu describes encapsulating data into a packet (par. 0038) and transporting user data by GTP-U (par. 0035). With the teaching from Zhu mentioned above, the claim limitations would have been rendered obvious to one of ordinary skill in the art. In particular, Shi discloses a downlink packet received at eNB via GTP-U from MEC, an uplink packet transmitted to MEC from eNB via GTP-U, and the communication between MEC and SGW via GTP-U (see fig. 3-7). It means that one of ordinary skill in the art would have combined Zhu and Shi to make a source eNB in fig. 6-9 of Zhu for communicating to MEC and SGW with the same encapsulation protocol, i.e., GTP-U.
	Secondly, to address the obviousness of the claim limitations “a payload containing a user packet originated from or destined for a radio terminal; and a header part contains the edge computing related control information”, recall that Zhu explains the barer identifier in a packet,  the data packet for carrying the end marker (fig. 4), and the ID of UE and bearer ID information to MEC (S724 in fig. 7A, herein, the edge computing related control information could be reasonably interpreted as TEID associating with UE ID and bearer ID; and hence, UE ID, TEID, barer ID are identifier for MEC platform). The payload and header in a packet are well known in the art, and thus, with the teaching of Zhu, the claim limitations are rendered obvious unless claim further recites a particular format required for a particular protocol. The use of payload and header in a packet could be seen in Shi. In particular, Shi teaches the use of payload in a packet (par. 0049 & 0054) and a header in a packet (par. 0042, 0049, 0051, 0054 & 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a bearer for mobile edge computing of Zhu by providing GTP-U downlink and uplink packets as taught in Shi. Such a modification would have included a general packet radio system (GPRS) tunneling protocol-user plane (GTP-U) packets to perform GTP-U encapsulation in mobile edge computing MEC platform so that the applications on MEC platform would not have experienced the difficulties for encapsulating GTP-U packets as suggested in par. 0005 of Zhu.
	Thirdly, if the claim limitations addressed so far are compared to the claim limitations, mentioned above Zhu does not disclose, the missing feature is a protocol data unit, PDU, in GTP-U. Since, Zhu in view of Shi teaches the use of encapsulating GTP-U packet, one of ordinary skill in the art would have known what PDU is used for GTP-U standard. In particular, Gu teaches the GTP-U header having a field for the protocol data unit PDU number (see fig. 9 and par. 0089). Accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally with the combination of Zhu in view of Shi and Gu since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a bearer for mobile edge computing of Zhu in view of Shi by providing GTP-U protocol as taught in Gu. Such a modification would have included a GTP-U protocol to include the required information such as location reporting in the header of the payload data traffic so that the service such as location based service could be provided efficiently in real time as suggested in par. 0041-0047 of Gu.

Claim 2
Zhu, in view of Shi and Gu, discloses the first network node according to Claim 1, wherein the edge computing server is configured to provide one or both of computing resources and storage resources to a service or an application directed to the radio terminal through the radio access network (Zhu, MEC in fig. 7A, as shown in fig. 5, MEC  504 providing bearer and external bearer from PGW; in fig. 6-7 of Shi, MEC stores TEID of eNB to provide bearer context in fig. 6; accordingly, the combined prior art would have rendered the claim obvious, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 4
Zhu, in view of Shi and Gu, discloses the first network apparatus node according to Claim 1, wherein the edge computing related control information includes at least one of: radio interface quality; cell throughput; backhaul throughput; information about a service used by the radio terminal (Zhu, identifier of UE and Bearer ID in S724 in fig. 7A; accordingly, the combined prior art); or priority information of the radio terminal.

Claim 8
Zhu, in view of Shi and Gu, discloses the first network apparatus node according to Claim 1, wherein the encapsulation protocol is a General Packet Radio Service (GPRS) Tunneling Protocol for User Plane (GTP-U) (Zhu, GTP-U in par. 0035; Shi, GTP-U in fig. 3-9; Gu, GTP-U in fig. 4-5; and hence, the combined prior art reads on the claim).

Claim 10, 11, 13 and 17
	Claims 10, 11, 13, and 17 are method claims corresponding to apparatus claims 1, 2, 4, and 8. All of the limitations in claims 10, 11, 13, and 17 are found reciting the same scopes of the respective limitations of claims 1, 2, 4, and 8. Accordingly, claims 10, 11, 13, and 17 are considered obvious by the same rationales applied in the rejection of claims 1, 2, 4, and 8 respectively set forth above.

Claim 19-20
	Claims 19-20 are computer product claims corresponding to apparatus claims 1-2. All of the limitations are found reciting the same scopes of the respective claim limitations of claims 1-2. Accordingly, claims 19-20 are considered obvious by the same rationales applied in the rejection of claims 1-2 respectively set forth above.

Allowable Subject Matter
6.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643